DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 5 August 2021.
Claims 10 – 14 and 19 – 29 are pending. Claims 1 – 9 and 15 – 18 are cancelled by Applicant. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of claims 10 – 14, 19 – 24, and 29 are in the reply filed on 02 November 2020 is acknowledged.
The traversal is on the grounds that there would not be a serious burden on the examiner if the restriction were not required.  This argument is found persuasive thus the restriction requirement in the Office action filed 1 May 2020 has been withdrawn.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 September 2016, 5 December 2016, and 23 October 2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“a pressure medium source” in claim 10, line 5; “an operating pressure source” in in claim 19, line 13; and “a pressure source” in line 8, claim 25, is not shown in the detailed drawings.  The original written description in paragraphs [0010] and [0011] states “[t]he percussion boring device further comprises pressure increasing means, by which a 
 “a pressure reducing valve”, in claim 14, line 2, and “a pressure reducing component”, in claim 22, line 2,  is not shown in the detailed drawings.

The drawings are further objected to for the following reasons:
[AltContent: textbox (Figures 2, 3 of Applicant’s Detailed Drawings
(Emphasis Added to Reference Characters 30, 35))]
In the replacement drawings filed 17 December 2018, the drawings were amended to include front impact surface 30 and rear impact surface 35.  However, applicant’s written description in paragraph [0039] states, “[I]n a first switching position, the impact piston 2 strikes a front impact surface 30, shown in Fig. 2, to actuate the percussion boring device 1 in a first movement direction (in the embodiment shown in  Fig. 1 to the left). In a second switching position the impact piston 2 strikes a rear impact surface 35, shown in fig. 2, to actuate the percussion boring device in a second movement direction (in the embodiment shown in Fig. 1 to the right)”, wherein the locations indicated at reference characters 30 and 35 would not be struck the impact piston 2.  The examiner respectfully 
[AltContent: textbox (Examiner’s Suggested Amendment to Figure 1 of Applicant’s Detailed Drawings)]

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 23, the limitation, “the control valve in a second position is operative to place the pressure reducing component in communication with the impact piston to apply a reduced pressure to the impact piston”, fails to comply with the written description requirement because the limitation, as part of an amendment filed 7 June 2021, constitutes new matter.  The original written description in paragraph [0016] states “the pressure increasing means are connected to the impact piston and a pressure-reducing valve is connected between the pressure increasing means and the impact piston. The pressure medium source required for the movement of the impact piston is thus amply dimensioned, and the pressure is reduced for the movement of the impact 
    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 25 – 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13, line 6, the limitation, “a control pressure line”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a control pressure line” in claim 10, line 18, or the limitation refers to a new control pressure line not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “a control pressure line”, to mean “the control pressure line” referring to previously recited “a control pressure line” in claim 10, line 18. 

Regarding claim 25, line 9, the limitation, “the casing”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the casing”, to mean “a casing”.  Please note, since claims 26 – 28 depend upon claim 25, claims 26 – 28 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 25, lines 18 – 19, the limitation, “wherein application of the first pressure may be selected via a control valve with a selectable position”, is indefinite because due to the terms, “may be selected”, the limitation is not positively recited and thus it is ambiguous whether the limitation is part of the claimed invention.  For the purpose of compact prosecution, the examiner interprets the limitation, “wherein 

Regarding claim 23, the limitation, “the control valve in a second position is operative to place the pressure reducing component in communication with the impact piston to apply a reduced pressure to the impact piston”, is indefinite because limitations are interpreted in light of the specification and the specification does not disclose any relationship between the control valve and the pressure reducing component or how the pressure reducing component in combination with the control valve reduces the pressure in the impact piston.  The original written description in paragraph [0016] states “the pressure increasing means are connected to the impact piston and a pressure-reducing valve is connected between the pressure increasing means and the impact piston. The pressure medium source required for the movement of the impact piston is thus amply dimensioned, and the pressure is reduced for the movement of the impact piston”.  Paragraph [0016] does not disclose any relationship between the control valve and the pressure reducing means.  Please note, if the pressure-reducing component is a valve on the control valve that vents the pressurized air, claim 19 upon which claim 23, depends states the control valve in the second position is operative to apply the high pressure from the control pressure source to place the control bushing in the first switching position thus, the control valve in a second position does not place the pressure reducing component in communication with the impact piston to apply a reduced pressure to the impact piston 
 
Regarding claim 29, the limitation, “operation of the percussion boring device in the second movement direction is based upon applying the high pressure from the control pressure source to axially displace the control bushing to the second switching position for movement in the second movement direction; and application of the operating pressure from the operating pressure source to the impact piston for actuation of the generate a high pressure for axially displacing the control bushing to the first switching position to actuate the percussion boring device in the first movement direction” (emphasis added),  which contradicts claim 29.  Thus, it is ambiguous whether the high pressure for axially displacing the control bushing moves the control bushing to the first switching position or the second switching position.  For the purpose of compact prosecution, the examiner interprets the limitation, “operation of the percussion boring device in the second movement direction is based upon applying the high pressure from the control pressure source to axially displace the control bushing to the second switching position for movement in the second movement direction; and application of the operating pressure from the operating pressure source to the impact piston for actuation of the impact piston in the reciprocating manner within the casing of the percussion boring device in the second movement direction” to mean “operation of the percussion boring device in the first movement direction is based upon applying the high pressure from the control pressure source to axially displace the control bushing to the first switching position for movement in the first movement direction; and application of the operating pressure from the operating pressure source to the impact piston for actuation of the impact piston in the reciprocating manner within the casing of the percussion boring device in the first movement direction”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 – 11, 13 – 14, 19 – 20, and 22 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 5,172,771).
[AltContent: textbox (Wilson (US 5,172,771) – Annotated fig. 2)][AltContent: textbox (A)]
Regarding claim 10, Wilson discloses a percussion boring device comprising: 
a casing (14, fig. 1); 
a guide tube (58, 60, fig. 2) fixed to the casing (14); 
an impact piston (70, fig. 1) configured to be actuated in a reciprocating manner (Col. 4, ll. 33 – 34) within the casing (14) by application of an operating pressure (Col. 6, ll. 11 – 44 and col. 6, l. 66 – col. 7, l. 22 describes primary fluid supply 20 supplies pressurized fluid to rear operating chamber 72 wherein the force of the pressurized fluid in rear operating chamber 72 actuates impact piston 70 in a reciprocating manner.  The examiner deems the pressure caused by the pressurized fluid from primary fluid supply 20 within rear operating chamber 72 as the claimed “an operating pressure”.  Annotated fig. 2 shows the operating pressure within rear operating chamber 72 acting upon an exterior wall of directional valving member 100).
a control bushing (100, fig. 1) axially displaceable on the guide tube (58, 60) to a first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in a first movement direction (forward direction – Details of the percussion boring device operating in the forward direction are given in col. 5, l. 60 – col. 6, l. 44) in which the impact piston (70) strikes a front impact surface (92, fig. 1), and to a second switching position (as shown in figs. 3 and 5 where directional valving member is in a rearward position) to actuate the percussion boring device in a second movement direction (reverse/rearward direction – Details of the percussion boring device operating in the reverse/rearward direction are given in col. 6, l. 45 – col. 7, l. 23) in which the (70) strikes a rear impact surface (49, fig. 1), wherein the impact piston (70) is axially displaceable on the control bushing (100) (as shown in figs. 1 and 3); 
a control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply for supplying pressurized fluid to the directional valving member 100 wherein the examiner deems the secondary fluid supply as the claimed “a control pressure source”) fluidly coupled to the control bushing (100) and configured to generate a high pressure for axially displacing the control bushing to the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the first movement direction (forward direction) (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner.  The examiner deems the pressure caused by the pressurized fluid from the secondary fluid supply and spring 104 within chamber 102 of directional valving member 100 as the claimed “a high pressure”.  Annotated fig. 2 shows the high pressure within chamber 102 of directional valving member 100 acting upon an interior wall of directional valving member 100), the high pressure generated being higher than the operating pressure applied by the pressure medium source for moving the impact piston in the reciprocating manner in the first movement direction and the second movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, pressurized fluid begins to pass into chamber 102 of directional valving member 100 wherein the pressure exerted within the valve member and spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, as shown in annotated fig. 2, the high pressure acting upon the interior wall of directional valve member 100 is higher or greater than the pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4 wherein the pressure in rear operating chamber 72 is the operating pressure applied by primary fluid supply 20 for moving piston 70 in the reciprocating manner in the forward direction and the reverse/rearward direction as described in col. 6, ll. 11 – 44 and col. 6, l. 66 – col. 7, l. 22). 
a control valve (32, fig. 2) configured to cause a pressure in a control pressure line 
(30, 36, fig. 1; Reference number 30 is shown in fig. 2 but is not mentioned in the written description of Wilson.  Conversely, secondary fluid supply hose 36 is mentioned in the written description of Wilson and is described as the same structure of reference number 30 but reference character 36 is not shown in the drawings of Wilson.  The examiner deems the secondary fluid supply hose 36 is shown in fig. 2 as the structure of reference character 30 wherein the labeling of reference character 30 is a misprint) to be reduced below the operating pressure to cause the operating pressure to displace the control bushing (100) to the second switching position (as shown in figs. 3 and 5) to actuate the percussion boring device in (reverse/rearward direction) (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the pressure in rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position as shown in figs. 3 and 5 wherein the pressure in rear operating chamber 72 is the operating pressure.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the pressure in rear operating chamber 72 to actuate the percussion boring device in the reverse/rearward direction),
wherein, while the high pressure for axially displacing the control bushing to the first switching position is applied to the control bushing, the control bushing is in the first switching position and the impact piston is configured to be moved by the operating pressure in the first movement direction (Col. 5, l. 60 – col. 6, l. 44 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner);
(Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface in a reciprocating manner).

Regarding claim 11, Wilson discloses an annular space (102, fig.2) is formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2), wherein the annular space (102) is at least partially covered by the control bushing (100, fig. 1), and wherein the annular space (102) is connected to a control line (30, 36, fig. 2) configured to receive the high pressure generated by the control pressure source (A, annotated fig. 2) for axially displacing the control bushing (100) to the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the first movement direction (forward direction).

Regarding claim 13, Wilson discloses the control valve comprises a multi-position directional control valve (32, fig. 2) which includes at least one position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 is positioned parallel to secondary fluid supply hose 36 and pressurized fluid passes into the directional valving member 100 as the claimed “at least one position”)  configured to apply the high pressure generated by the control pressure source to the control bushing for axially displacing the control bushing to the first switching position to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44 describes control valve 32 is positioned to pressurize chamber 102 via the secondary fluid supply to axially displace directional valving member in the pre-compression position as indicated in figs. 1, 2, and 4 wherein when directional valve member 100 is in the pre-compression position, the percussion boring device is actuated in the forward direction) and a second position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36 and the pressurized fluid is exhausted from the directional valving member 100 as the claimed “a second position”) configured to vent the control pressure line to cause the operating pressure to displace the control bushing to the second switching position  to actuate the percussion bring device in the second movement direction (reverse/rearward direction – col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100 via secondary fluid supply hose 30, 36, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, the boring tool is actuated in the rearward direction).

Regarding claim 14, Wilson discloses a pressure reducing valve (34, fig. 2 – specifically valve 34 that vents pressurized air from directional valving member 100), wherein the control pressure source (A, annotated fig. 2) is connected to the impact piston (70, fig. 1) (Fig. 1 shows the secondary fluid supply connected via control valve 32 to the percussion boring device and piston 70 enclosed within the percussion boring device) and the pressure reducing valve (34) is connected between (A) and the impact piston (70) (Annotated fig. 2 shows Valve 34 of control valve 32 between secondary fluid supply A and piston 70).

Regarding claim 19, Wilson discloses a percussion boring device comprising: 
a casing (14, fig. 1); 
a guide tube (58, 60, fig. 2) fixed to the casing (14); 
an impact piston (70, fig. 1) configured to be actuated in a reciprocating manner (Col. 4, ll. 33 – 34) within the casing (14).
a control bushing (100, fig. 1) axially displaceable on the guide tube (58, 60) to a first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in a first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) in which the impact piston (70) strikes a front impact surface (92, fig. 1), and to a second switching position (as shown in figs. 3 and 5 where directional valving member is in a rearward position) to actuate the percussion boring device in a second movement direction (reverse/rearward direction – col. 6, l. 45 – col. 7, l. 23) in which the impact piston (70) strikes a rear impact surface (49, fig. 1), wherein the impact piston (70) is axially displaceable on the control bushing (100) (as shown in figs. 1 and 3);
a control line (30, 36, fig. 2) operatively coupled to the control bushing (100), and a control valve (32, fig. 2); 
an operating pressure source (20, fig. 2) in fluid communication with the impact piston (70) and operative to generate an operating pressure for movement of the impact piston in the first movement direction (forward direction) and the second movement (reverse/rearward direction) (Col. 6, ll. 11 – 33 and col. 6, l. 66 – col. 7, l. 23; The examiner deems the pressure caused by the pressurized fluid from primary fluid supply 20 within rear operating chamber 72 as the claimed “an operating pressure”.  Annotated fig. 2 shows the operating pressure within rear operating chamber 72 acting upon an exterior wall of directional valving member 100); 
a control pressure source (A, annotated fig. 2), in fluid communication with the control valve, operative to generate a high pressure for axially displacing the control bushing to the first switching position for movement of the percussion boring device in the first movement direction (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner.  The examiner deems the pressure caused by the pressurized fluid from the secondary fluid supply and spring 104 within chamber 102 of directional valving member 100 as the claimed “a high pressure”.  Annotated fig. 2 shows the high pressure within chamber 102 of directional valving member 100 acting upon an interior wall of directional valving member 100), the high pressure generated by the control pressure source being higher than the operating pressure, for actuating the impact piston in the reciprocating manner in the first movement direction and the second movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, pressurized fluid begins to pass into chamber 102 of directional valving member 100 wherein the pressure exerted within the valve member and spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, the high pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4); and 
wherein the control valve (32) in a first position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36 and the pressurized fluid is exhausted from the directional valving member 100 as the claimed “a first position”) is operative to apply a pressure lower than the operating pressure to the control bushing to place the control bushing in the second switching position for movement of the percussion boring device in the second movement direction (col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, the boring tool is actuated in the reverse/rearward direction), and
wherein the control valve in a second position (Col. 5, ll. 52 – 59 describes control valve 32 containing ports 34 such that when lever 33 on control valve 32 is positioned perpendicular to secondary fluid supply hose 36, the pressurized fluid is exhausted from the directional valving member 100, and when lever 33 is positioned parallel to secondary fluid supply hose 36, pressurized fluid passes into the directional valving member 100.  The examiner deems when lever 33 is positioned parallel to secondary fluid supply hose 36 and pressurized fluid passes into the directional valving member 100 as the claimed “a second position”) is operative to apply the high pressure from the control pressure source  to place the control bushing in the first switching position for movement of the percussion boring device in the first movement direction (col. 5, l. 60 – col. 6, l. 44 describes control valve 32 is positioned to pressurize chamber 102 via the secondary fluid supply to axially displace directional valving member in the pre-compression position as indicated in figs. 1, 2, and 4 wherein when directional valve member 100 is in the pre-compression position, the boring tool is actuated in the forward direction).

Regarding claim 20, Wilson discloses an annular space (102, fig.2) is formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2), wherein the annular space (102) is at least partially covered by the control bushing (100, fig. 1), and wherein the annular space (102) is connected to the control line (30, 36) and is configured to receive the high pressure for axially displacing the control bushing (100) to the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44).

Regarding claim 22, Wilson discloses a pressure reducing component (34, fig. 2 – specifically port 34 that vents pressurized air from directional valving member 100), wherein the control pressure source (A, annotated fig. 2) is operatively coupled to the impact piston (70, fig. 1) (Fig. 1 shows the secondary fluid supply connected via control valve 32 to the percussion boring device wherein col. 5, l. 60 – col. 7, l. 24 the pressurization or venting or pressurized fluid from the secondary fluid supply directly affects whether impact piston impacts the percussion boring device in the forward direction or the reverse/rearward direction) and the pressure reducing component (34) is operatively coupled between the control pressure source (A) and the impact piston (70).

Regarding claim 24, Wilson discloses operation of the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) is based upon application of the high pressure from the control pressure source (A, annotated fig. 2) to axially displace the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4) for operation in the first movement direction (forward direction) (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure from the operating pressure source (20, fig. 1) to the impact piston (70, fig. 1) for movement of the percussion boring device in the first movement direction (forward direction) (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 25, Wilson discloses a method for operating a percussion boring device including an impact piston (70, fig. 1) in a forward movement direction (col. 5, l. 60 – col. 6, l. 44) and a reverse movement direction (Col. 6, l. 45 – col. 7, l. 23), the forward movement direction configured to strike a front impact surface (92, fig. 1) to actuate the percussion boring device and the reverse movement direction configured to strike a rear impact surface (49, fig. 1) to actuate the percussion boring device, and a (100, fig. 1) axially displaceable on a guide tube (58, 60, fig. 2) for switching a movement direction of the impact piston (70), responsive to movement of the control bushing (100), comprising: 
applying an operating pressure from a pressure source (20, fig. 2) to the impact piston (70) to actuate the impact piston in a reciprocating manner within a casing (14, fig. 1) in one of the forward movement direction and the reverse movement direction (Col. 6, ll. 11 – 33 and col. 6, l. 66 – col. 7, l. 23; The examiner deems the pressure caused by the pressurized fluid from primary fluid supply 20 within rear operating chamber 72 as the claimed “an operating pressure”.  Annotated fig. 2 shows the operating pressure within rear operating chamber 72 acting upon an exterior wall of directional valving member 100); 
applying, by a control pressure source (A, annotated fig. 2) operatively coupled with the control bushing (100), one of a first pressure (Col. 5, ll. 48 – 52 describes a secondary fluid supply either supplying pressurized fluid to or exhausting pressurized fluid from directional valving member 100 wherein the examiner deems the pressure of the pressurized fluid as the claimed “a first pressure”) and a second pressure (Col. 5, ll. 48 – 52 describes a secondary fluid supply either supplying pressurized fluid to or exhausting pressurized fluid from directional valving member 100 wherein the examiner deems the pressure of the exhausted pressurized fluid as the claimed “a second pressure”) for axially displacing the control bushing (100) on the guide tube (58, 60) and bringing the control bushing into one of a first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) in which the impact piston (70) strikes the front impact surface (92) to actuate the percussion boring device in the forward movement direction by application of the first pressure (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface 92 in a reciprocating manner) and a second switching position (as shown in figs. 3 and 5 where directional valving member is in a rearward position) in which the impact piston (70) strikes the rear impact surface (49) to actuate the percussion boring device in the reverse movement direction by application of the second pressure (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface 49 in a reciprocating manner), 
(32, fig. 2) with a selectable position configured to cause a pressure in a control pressure line (30, 36, fig. 2) to be increased above the operating pressure to cause the operating pressure to displace the control bushing to the first switching position to actuate the percussion boring device in the forward movement direction (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, lever 33 on the control valve 32 is positioned parallel to the secondary fluid supply hose 36 at which time pressurized fluid begins to pass into chamber 102 of directional valving member 100 wherein the pressure exerted within the valve member and spring 104 causes directional valving member 100 to slide forward to the position indicated in figs. 1, 2, and 4.  In other words, the high pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4); 
wherein the second pressure is lower than an operating pressure applied by the operating pressure source (20) for moving the impact piston (70) in the forward movement direction and the second movement direction (Col. 6, l. 45 – col. 7, l. 23 describes when control valve 32 is positioned to vent or exhaust the pressurized fluid within chamber 102 of directional valving member 100, the operating pressure within rear operating chamber 72 acting upon the exterior wall of directional valving member 100 is higher or greater than the pressure and spring 104 acting upon the interior wall of directional valving member 100 to cause directional valving member 100 to slide to the rearward position indicated in figs. 3 and 5.  Col. 6, l. 45 – col. 7, l. 23 further describes that when directional valving member is in the rearward position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the rear or rearward impact surface in a reciprocating manner).

Regarding claim 26, Wilson discloses applying the one of the first pressure and the second pressure for axially displacing the control bushing comprises applying the one of the first pressure and the second pressure to an annular space (102, fig. 2) configured for receiving the one of the first pressure and the second pressure (first pressure – col. 5, ll. 62 – 64; second pressure – col. 6, ll. 49 – 54), the annular space (102) formed between the guide tube (58, 60, fig. 2 – specifically 60) and an annular element (66, fig. 2) at least partially covered by the control bushing (100, fig. 1).

Regarding claim 27, Wilson discloses applying the first pressure by the control pressure source (A, annotated fig. 2) further comprises selecting a position of a multi-position directional control valve (32, fig. 2) operatively coupled to the control pressure source (A) and the control bushing (100, fig. 1) to apply the first pressure to the control bushing to bring the control bushing into the first switching position (as shown in figs. 1, 2, and 4) to actuate the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 28, Wilson discloses operation of the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 6, l. 44) is based upon applying the pressure higher than the operating pressure used for moving the impact piston (70, fig. 1) from the control pressure source (A, annotated fig. 2) to axially displace the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4) for movement in the first movement direction (forward direction) (Col. 7, ll. 24 – 37 describes when switching back to the forward mode from reverse mode, pressurized fluid begins to pass into chamber 102 of directional valving member 100 wherein the pressure exerted within the valve member and spring 104 causes directional valving member 100 to slide forward to the pre-compression position indicated in figs. 1, 2, and 4.  In other words, the high pressure acting upon the interior wall of directional valve member 100 is higher or greater than the operating pressure in rear operating chamber 72 acting upon an exterior wall of directional valving member 100 and causes directional valving member 100 to slide forward into rear operating chamber 72 as indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure from the operating (20, fig. 1) to the impact piston (70) for actuation of the impact piston (70) in the reciprocating manner within the casing (14, fig. 1) of the percussion boring device in the forward movement direction (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Regarding claim 29, Wilson discloses operation of the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44) is based upon applying the high pressure from the control pressure source (A, annotated fig. 2) to axially displace the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4) for movement in the first movement direction (forward direction) (Col. 5, l. 60 – col. 7, l. 10 describes when control valve 32 is positioned to pressurize chamber 102 of directional valving member 100, pressurized fluid from the secondary fluid supply maintains directional valving member 100 in the pre-compression position indicated in figs. 1, 2, and 4.  Col. 5, l. 60 – col. 6, l. 44 further describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner), and application of the operating pressure from the operating pressure source (20, fig. 1) to the impact piston (70, fig. 1) for actuation of the impact piston (70) in the reciprocating manner within the casing (14, fig. 1) of the percussion boring device in the first movement direction (forward direction) (Col. 5, l. 60 – col. 6, l. 44 describes that when directional valving member 100 is in the pre-compression position, striker 70 is moved by the operating pressure within rear operating chamber 72 to strike the front or forward impact surface in a reciprocating manner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,172,771).
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 12, Wilson discloses the invention as recited in claim 10.
Wilson further discloses for axially displacing the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44), the pressure is generated by the control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply for supplying pressurized fluid to the directional valving member 100 wherein the examiner deems the secondary fluid supply as the claimed “a control pressure source”).
Wilson does not explicitly disclose the pressure generated by the control pressure source is 5 to 25 bar.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure generated by the control pressure source to be 5 to 25 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Regarding claim 21, Wilson discloses the invention as recited in claim 19.
Wilson further discloses for axially displacing the control bushing (100, fig. 1) to the first switching position (as shown in figs. 1, 2, and 4 where directional valving member is in a forward position) to actuate the percussion boring device in the first movement direction (forward direction – col. 5, l. 60 – col. 6, l. 44), the pressure is generated by the control pressure source (A, annotated fig. 2; Col. 5, ll. 48 – 52 describes a secondary fluid supply for supplying pressurized fluid to the directional valving member 100 wherein the examiner deems the secondary fluid supply as the claimed “a control pressure source”).
Wilson does not explicitly disclose the pressure generated by the control pressure source is 5 to 25 bar.
In re Aller, 105 USPQ 233.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 5,172,771), in view of Millican (US 6,467,544 B1).

Regarding claim 23, Wilson discloses the invention as disclosed in claim 19.
Wilson does not explicitly disclose the control valve in a second position is operative to place the pressure reducing component in communication with the impact piston to apply a reduced pressure to the impact piston.
However, Millican teaches the control valve (Fig. 1 shows a control valve in fluid connection with primary fluid supply assembly 18 wherein the examiner deems control valve in fluid connection with primary fluid supply assembly 18 as the claimed “the control valve”) in a second position (One having ordinary skill in the art would recognize from fig. 1 that the pressure reducing component is similar to control valve 190 wherein the pressure reducing component would the same two position as described in col. 11, ll. 54 – 58 wherein in a first position where the pressurized fluid passes and in a second position where pressurized fluid in exhausted.  The examiner deems the second position where pressurized fluid in exhausted as the claimed “the second position”) is operative to place the pressure (The examiner deems the portion of the control valve in fluid connection with primary fluid supply assembly 18 that exhaust the pressurized fluid as the claimed “the pressure reducing component”) in communication with the impact piston (14, fig. 1) to apply a reduced pressure to the impact piston (Col. 11, ll. 6 – 30 describes pressurized fluid from primary fluid supply assembly 18 actuates striker 14 wherein if the control valve in fluid connection with primary fluid supply assembly 18 is placed in the second position such that the pressurized fluid is exhausted via the pressure reducing component, pressure would be reduced to striker 14).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure reducing component, as disclosed by Wilson, with the control valve in a second position is operative to place the pressure reducing component in communication with the impact piston to apply a reduced pressure to the impact piston, as taught by Millican, with the motivation to depressurize and/or deactivate the impact piston in the case of malfunction of the percussion boring device.

Response to Arguments
Applicant's arguments filed 7 July 2021 with respect to the drawing objections have been fully considered but they are not persuasive. 
Applicant argues:
The drawings are objected to under 37 CFR 1.83 for purportedly not depicting "a pressure medium source" and "a control pressure source" in claim 10, and for purportedly not depicting "an operating pressure source" and "a control pressure source" in claim 19, and "the control valve in the third position" in claim 23. Office Action at pp. 3-4. The objections are traversed.
 
gly, a drawing of the operating pressure source is not necessary for understanding of the subject matter to be patented.
 
In the Response to Arguments, the Office Action simply repeats its objection, Office Action at p. 36, without addressing the fact that MPEP 608.02 states that drawings are required "only where necessary for the understanding of the subject matter to be patented." Applicant respectfully submits that the Examiner is not following the Office's own written procedures in continuing to assert its objection to the drawings.

In response to applicant's arguments that the claim elements, the pressure medium source and the control pressure source, are not required to be shown in the drawings explicitly, applicant is incorrect in his assertion and cherry-picks the citations in the MPEP that favors his assertion without considering all of the relevant citations in the MPEP as a whole.  The three pertinent citations in this matter are as follows:

35 U.S.C. §113

The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented…

37 CFR §1.81(a)

The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented…

37 CFR §1.83(a)

The drawing in a non-provisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

must (emphasis added) show every feature of the invention specified in the claims.” These citations, 35 U.S.C. §113, 37 CFR §1.81(a), and 37 CFR §1.83(a), are not read in the alternative but must be read as a whole. 
When the instant application is read in light of 35 USC §101 and 35 USC §112, applicant’s claims represent an invention, specifically a machine, which is, allegedly, new, or in other words, novel and non-obvious in respect to the prior art.  If the claims represent a machine novel and non-obvious to the prior art, then one of ordinary skill in the art would not know how the claim features of the machine are structurally related or connected to each other because the claim features of the machine and/or how the claim features of the machine are structurally related or connected to each other are novel and non-obvious.  Thus, each claim feature must be shown in the drawings because each claim feature and how the claim features of the machine are structurally related or connected to each other is necessary for the understanding of the invention sought to be patented as described in 35 U.S.C. §113 and 37 CFR §1.81(a).
Applicant alleges that the claim features, specifically the pressure medium source and the control pressure source, are not required to be shown in the drawings explicitly 
Therefore, when considering all the relevant citations in the MPEP, applicant's arguments that the claim elements, the pressure medium source and the control pressure source, are not required to be shown in the drawings explicitly are unpersuasive and the objection to drawings are maintained for not showing both the pressure medium source and the control pressure source as claimed.

Applicant’s arguments, filed 7 June 2021, with respect to the rejection of claims 10 – 14, 19 – 23 and 29 under 35 USC 112(a), specifically concerning the limitations “a pressure medium source” / “an operating pressure source” and “ a control pressure source”, have been fully considered and are persuasive.  The rejection of claims 10 – 14, 19 – 23 and 29 under 35 USC 112(a) has been withdrawn. However, new issues of under 35 USC 112(a) have been raised in the current Office action.

Applicant’s arguments, filed 7 June 2021, with respect to the rejection of claims 10 – 14, 19 – 23 and 29 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 10 – 14, 19 – 23 and 29 under 35 USC 112(b)has been withdrawn.  However, new issues of under 35 USC 112(b) have been raised in the current Office action.

Applicant’s arguments, filed 7 June 2021, with respect to the rejection of claims 11 – 14, 19 – 24, and 29 under 35 USC 102/103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731